Exhibit 10.2

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), is made as of February 19, 2020, by
and between Tocagen Inc., a Delaware corporation (the “Parent”) and the Person
set forth on Schedule A hereto (the “Stockholder”).

WHEREAS, as of the date hereof, the Stockholder is the holder of the number of
shares, par value $0.0001 per share (“Company Shares”), of Forte Biosciences,
Inc., a Delaware corporation (“Company”), set forth opposite the Stockholder’s
name on Schedule A (all Company Shares owned by the Stockholder, or hereafter
issued to or otherwise acquired, whether beneficially or of record, or owned by
the Stockholder prior to the termination of this Agreement, as well as shares
set forth on Schedule A, being referred to herein as the “Subject Shares”);

WHEREAS, the Company, Parent and TELLURIDE MERGER SUB, INC., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), propose to
enter into an Agreement and Plan of Merger and Reorganization, dated as of the
date hereof (the “Merger Agreement”), which provides, among other things, for
the merger of Merger Sub with and into the Company, with the Company continuing
as the surviving company (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Parent has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1. Voting of Subject Shares. From and after the date hereof, at every meeting
of the holders of Company Shares (the “Company Stockholders”), however called,
and at every adjournment or postponement thereof (or pursuant to a written
consent if the Company Stockholders act by written consent in lieu of a
meeting), the Stockholder shall, or shall cause the holder of record on any
applicable record date to, be present (in person or by proxy) and to vote the
Subject Shares (a) in favor of adopting the Merger Agreement and approving the
Merger, the other Contemplated Transactions, the Company Stockholder Matters,
and the other actions contemplated by the Merger Agreement, (b) against approval
of any proposal made in opposition to, or in competition with, the Merger
Agreement or the consummation of the Merger, and (c)



--------------------------------------------------------------------------------

against any Acquisition Proposal. Except as permitted under clauses (A) through
(H) of Section 1.4 below, Stockholder shall retain at all times the right to
vote the Subject Shares in Stockholder’s sole discretion and without any other
limitation on those matters other than those set forth in this Section 1.1 that
are at any time or from time to time presented for consideration to the Company
Stockholders.

1.2. Voting in case of Adverse Recommendation Change. Notwithstanding the
foregoing and subject to Section 4.2, if the Board of Directors of the Company
has effected (and not withdrawn) a Company Board Adverse Recommendation Change
with respect to an Acquisition Proposal in accordance with the Merger Agreement,
then the obligation of the Stockholder to vote the Subject Shares as to which
the Stockholder controls the right to vote in the manner set forth above in this
Section 1.1 shall be modified such that the Stockholder, together with the other
stockholders of Company entering into substantially similar voting agreements
with Parent on or about the date hereof (the “Other Voting Agreements”), shall
only be required to collectively vote an aggregate number of Subject Shares (for
this purpose meaning Subject Shares as defined herein together with Subject
Shares as defined in the Other Voting Agreements (collectively, the “Covered
Shares”)) equal to thirty-five percent (35%) of the total voting power of the
outstanding capital stock of the Company as of the record date for the meeting
at which such vote is taken with respect to the Company Stockholder Matters in
the manner set forth above in this Section 1.1, and the number of Subject Shares
subject to this Agreement and all Other Voting Agreements in excess of that
percentage shall be voted on a pro rata basis on the Company Stockholder Matters
in a manner equivalent to the proportion of votes “For” and “Against” or abstain
on the applicable Company Stockholder Matters by the shares of the Company
Common Stock other than the Covered Shares that are voted on the Company
Stockholder Matters.

1.3. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, prior to Company obtaining the Company Requisite Stockholder
Vote, the Stockholder shall not, directly or indirectly, (a) create any
Encumbrance other than restrictions imposed by Law or pursuant to this Agreement
on any Subject Shares, (b) transfer, sell, assign, gift or otherwise dispose of
(collectively, “Transfer”), or enter into any contract with respect to any
Transfer of, the Subject Shares or any interest therein, (c) grant or permit the
grant of any proxy, power of attorney or other authorization in or with respect
to the Subject Shares, (d) deposit or permit the deposit of the Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Subject Shares, or (e) take any action that, to the knowledge of the
Stockholder, would have the effect of preventing the Stockholder from performing
the Stockholder’s obligations hereunder. Any action taken in violation of the
foregoing sentence shall be null and void ab initio. Notwithstanding the
foregoing, (i) the Stockholder may (A) make transfers or dispositions of the
Subject Shares to any trust for the direct or indirect benefit of the
Stockholder or the immediate family of the Stockholder, (B) make transfers or
dispositions of the Subject Shares by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the immediate family of the Stockholder, (C) make transfers of the Subject
Shares to stockholders, direct or indirect affiliates (within the meaning set
forth in Rule 405 under the Securities Act), current or former partners (general
or limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (D) make transfers that occur by operation of law pursuant to a
qualified domestic



--------------------------------------------------------------------------------

relations order or in connection with a divorce settlement, (E) make transfers
or dispositions not involving a change in beneficial ownership, (F) if the
Stockholder is a trust, make transfers or dispositions to any beneficiary of the
Stockholder or the estate of any such beneficiary, (G) exercise an option or
warrant (including a net or cashless exercise of such option or warrant) to
purchase Company Shares, (H) Transfer Company Shares to Company to cover tax
withholding obligations of the Stockholder in connection with any option
exercise or the vesting of any restricted stock or restricted stock unit award,
provided that the underlying Company Shares shall continue to be subject to the
restrictions on transfer set forth in this Agreement, and (I) establish a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Company Shares; provided that, with respect to clauses (A) through (F) above,
the transferee agrees in writing to be bound by the terms and conditions of this
Agreement and either the Stockholder or the transferee provides the Parent with
a copy of such agreement promptly upon consummation of any such Transfer,
provided, further that no filing under the Exchange Act or other public
announcement shall be required or shall be made voluntarily in connection with
the establishment of such a plan, provided that reasonable notice shall be
provided to the Parent prior to any such filing and that that the underlying
Company Shares shall continue to be subject to the restrictions on transfer set
forth in this Agreement. For purposes of this Agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

1.4. Documentation and Information. The Stockholder shall permit and hereby
authorizes the Company and Parent to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that the Company or Parent reasonably determines to be necessary in connection
with the Merger and any of the Contemplated Transactions, the Stockholder’s
identity and ownership of the Subject Shares and the nature of the Stockholder’s
commitments and obligations under this Agreement. Company is an intended
third-party beneficiary of this Section 1.4.

1.5. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. The Stockholder hereby irrevocably appoints the Parent as
attorney-in-fact and proxy for and on behalf of the Stockholder, for and in the
name, place and stead of the Stockholder, to: (a) attend any and all meetings of
Company Stockholders, (b) vote, express consent or dissent or issue instructions
to the record holder to vote the Subject Shares in accordance with the
provisions of Section 1.1 at any and all meetings of Company Stockholders or in
connection with any action sought to be taken by written consent of Company
Stockholders without a meeting and (c) grant or withhold, or issue instructions
to the record holder to grant or withhold, consistent with the provisions of
Section 1.1, all written consents with respect to the Subject Shares at any and
all meetings of Company Stockholders or in connection with any action sought to
be taken by written consent of Company Stockholders without a meeting. The
Company agrees not to exercise the proxy granted herein for any purpose other
than the purposes described in this Agreement. The foregoing proxy shall be
deemed to be a proxy coupled with an interest, is irrevocable (and as such shall
survive and not be affected by the death, incapacity, mental illness or insanity
of the Stockholder, as applicable) until the termination of this Agreement and
shall not be terminated by operation of law or upon the occurrence of any other
event other than the termination of this Agreement pursuant to Section 4.2. The
Stockholder authorizes such attorney and proxy to substitute any other Person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Company. The Stockholder hereby
affirms



--------------------------------------------------------------------------------

that the proxy set forth in this Section 1.5 is given in connection with and
granted in consideration of and as an inducement to the Parent, Company to enter
into the Merger Agreement and that such proxy is given to secure the obligations
of the Stockholder under Section 1.1. The proxy set forth in this Section 1.5 is
executed and intended to be irrevocable, subject, however, to its automatic
termination upon the termination of this Agreement pursuant to Section 4.2. With
respect to any Subject Shares that are owned beneficially by the Stockholder but
are not held of record by the Stockholder (other than shares beneficially owned
by the Stockholder that are held in the name of a bank, broker or nominee), the
Stockholder shall take all action necessary to cause the record holder of such
Subject Shares to grant the irrevocable proxy and take all other actions
provided for in this Section 1.5 with respect to such Subject Shares.

1.6. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in the Parent any direct or indirect ownership or incidents of ownership
of or with respect to the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares will remain and belong to the
Stockholder, and the Parent will have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of Company or exercise any power or authority to direct Stockholder
in the voting of any of the Subject Shares, except as otherwise expressly
provided herein with respect to the Subject Shares and except as otherwise
expressly provided in the Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to the Parent that:

2.1. Organization; Authorization; Binding Agreement. The Stockholder, if not a
natural person, is duly incorporated or organized, as applicable, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. The Stockholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder, and constitutes a legal, valid and binding
obligation of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to the Enforceability Exceptions.

2.2. Ownership of Subject Shares; Total Shares. The Stockholder is the record or
beneficial owner of the Subject Shares and has good and marketable title to the
Subject Shares free and clear of any Encumbrances (including any restriction on
the right to vote or otherwise transfer the Subject Shares), except (a) as
provided hereunder, (b) pursuant to any applicable restrictions on transfer
under the Securities Act, (c) subject to any risk of forfeiture with respect to
any Company Shares granted to the Stockholder under an employee benefit plan of
Company and (d) as provided in the bylaws of Company. The Subject Shares listed
on Schedule A opposite the Stockholder’s name constitute all of the Company
Shares owned by the Stockholder as of the date hereof. Except pursuant to
Company’s bylaws, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Subject Shares. For purposes of this
Agreement “Beneficial Ownership” shall be interpreted as defined in Rule 13d-3
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any Contract or upon the
exercise of conversion rights, exchange rights, warrants or options, or



--------------------------------------------------------------------------------

otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing).

2.3. Voting Power. The Stockholder has full voting power, with respect to the
Subject Shares, and full power of disposition, full power to issue instructions
with respect to the matters set forth herein and full power to agree to all of
the matters set forth in this Agreement, in each case, with respect to all of
the Subject Shares. None of the Subject Shares are subject to any proxy, voting
trust or other agreement or arrangement with respect to the voting of the
Subject Shares, except as provided hereunder.

2.4. Reliance. The Stockholder has had the opportunity to review the Merger
Agreement, including the provisions relating to the payment and allocation of
the consideration to be paid to Company Stockholders, and this Agreement with
counsel of the Stockholder’s own choosing. The Stockholder has had an
opportunity to review with its own tax advisors the tax consequences of the
Merger and the transactions contemplated by the Merger Agreement. The
Stockholder understands that it must rely solely on its advisors and not on any
statements or representations made by Parent, the Company or any of their
respective agents or representatives. The Stockholder understands that such
Stockholder (and not Parent, the Company or the Surviving Corporation) shall be
responsible for such Stockholder’s tax liability that may arise as a result of
the Merger or the transactions contemplated by the Merger Agreement. The
Stockholder understands and acknowledges that the Company, Parent and Merger Sub
are entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance of this Agreement.

2.5. Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Stockholder, threatened in writing against, the
Stockholder or any of the Stockholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

2.6. Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of: (a) the organizational documents of such Stockholder,
(b) any applicable Law or any injunction, judgment, order, decree, ruling,
charge, or other restriction of any Governmental Body to which the Stockholder
is subject, or (c) any Contract to which the Stockholder is a party or is bound
or to which the Subject Shares are subject, such that it could reasonably be
expected to prevent, delay or impair the ability of the Stockholder to perform
the Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Parent represents and warrants to the Stockholder that:



--------------------------------------------------------------------------------

3.1. Organization; Authorization. The Parent is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware. The
consummation of the transactions contemplated hereby is within the Parent’s
corporate powers and has been duly authorized by all necessary corporate actions
on the part of the Parent. The Parent has full power and authority to execute,
deliver and perform this Agreement.

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by the Parent and constitutes a valid and binding obligation of the
Parent enforceable against the Parent in accordance with its terms, subject to
the Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including electronic mail) and shall be given,
(a) if to the Parent, in accordance with the provisions of the Merger Agreement
and (b) if to the Stockholder, to the Stockholder’s address or electronic mail
address set forth on a signature page hereto, or to such other address or
electronic mail address as the Stockholder may hereafter specify in writing to
the Parent.

4.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earlier of (a) the termination of
the Merger Agreement in accordance with its terms and (b) the Effective Time.
Upon termination of this Agreement, neither party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 4.2 shall relieve either party from
liability for any breach of this Agreement prior to termination hereof, and
(ii) the provisions of this Article IV shall survive any termination of this
Agreement.

4.3. Confidentiality. Except to the extent required by applicable law or
regulation, the Stockholder shall hold any non-public information regarding this
Agreement, the Merger Agreement and the Merger in strict confidence and shall
not divulge any such information to any third person until Parent has publicly
disclosed its entry into the Merger Agreement and this
Agreement; provided, however, that the Stockholder may disclose such information
(a) to its attorneys, accountants, consultants, trustees, beneficiaries and
other representatives (provided such representatives are subject to
confidentiality obligations at least as restrictive as those contained herein),
and (b) to any Affiliate, partner, member, stockholder, parent or subsidiary of
Stockholder, provided in each case that the Stockholder informs the Person
receiving the information that such information is confidential and such Person
agrees in writing to abide by the terms of this Section 4.3. Neither the
Stockholder nor any of its Affiliates (other than Parent, whose actions shall be
governed by the Merger Agreement), shall issue or cause the publication of any
press release or other public announcement with respect to this Agreement, the
Merger, the Merger Agreement or the other transactions contemplated hereby or
thereby without the prior written consent of the Company and Parent, except as
may be required by applicable Law in which circumstance such announcing party
shall make reasonable efforts to consult with the Company and Parent to the
extent practicable. Company is an intended third-party beneficiary of this
Section 4.3.

4.4. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment,



--------------------------------------------------------------------------------

by each party to this Agreement, or in the case of a waiver, by the party
against whom the waiver is to be effective. No failure or delay by either party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

4.5. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. Except as set forth in Section 1.4 and
Section 4.3, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any person other
than the parties hereto and their respective successors and assigns. Neither
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto,
except that the Parent may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time; provided that such transfer or assignment shall not
relieve the Parent of any of its obligations hereunder.

4.6. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or proceeding between any of the parties hereto arising out
of or relating to this Agreement, each party hereto: (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware or, to the extent such court does
not have subject matter jurisdiction, the United States District Court for the
District of Delaware or, to the extent that neither of the foregoing courts has
jurisdiction, the Superior Court of the State of Delaware (the “Delaware
Courts”); (b) agrees that all claims in respect of such action or proceeding
shall be heard and determined exclusively in accordance with clause (a) of this
Section 4.6; (c) waives any objection to laying venue in any such action or
proceeding in such courts; (d) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party hereto; (e) agrees
that service of process upon such Party in any such action or proceeding shall
be effective if notice is given in accordance with Section 4.1 of this
Agreement; and (f) irrevocably and unconditionally waives the right to trial by
jury.

4.7. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by all parties by facsimile or electronic transmission in .PDF
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

4.8. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof.

4.9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination will have the



--------------------------------------------------------------------------------

power to limit such term or provision, to delete specific words or phrases or to
replace such term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be valid and
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.

4.10. Specific Performance. Any and all remedies herein expressly conferred upon
a party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any Delaware Court, this being in addition to any other remedy to which they are
entitled at law or in equity, and each of the parties hereto waives any bond,
surety or other security that might be required of any other party with respect
thereto.

4.11. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles,” and “Schedules” are intended to refer to Sections or
Articles of this Agreement and Schedules to this Agreement, respectively.

(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

4.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.



--------------------------------------------------------------------------------

4.13. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a holder of Company Shares, and not in the
Stockholder’s capacity as a director, officer or employee of Company or any of
its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of
Company in the exercise of his or her fiduciary duties as a director or officer
of Company or in his or her capacity as a trustee or fiduciary of any employee
benefit plan or trust or prevent or be construed to create any obligation on the
part of any director or officer of Company or any trustee or fiduciary of any
employee benefit plan or trust from taking any action in his or her capacity as
such director, officer, trustee or fiduciary.

4.14. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Company Board
has approved, for purposes of any applicable anti-takeover laws and regulations,
and any applicable provision of Company’s organizational documents, the Merger,
(b) the Merger Agreement is executed by all parties thereto, and (c) this
Agreement is executed by all parties hereto.

(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

TOCAGEN INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing on Behalf of an Entity)

Address for Notices:

 

 

Email:                                                                
                           

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   No. Shares

[•]

   [•]